Case 2:95-cr-00029-DBH Document 195 Filed 05/04/21 Page 1 of 1      PageID #: 847




                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                )
                                          )
                                          )
 V.                                       )      CRIMINAL NO. 2:95-CR-29-DBH
                                          )
 THOMAS J. BARTELHO,                      )
                                          )
                      DEFENDANT           )


                            PROCEDURAL ORDER


      The defendant has filed a motion to reduce his sentence under 18 U.S.C.

§ 3582(c)(1)(A). He recognizes in the opening paragraph of his motion that “[t]he

First Step Act of 2018 enables defendants, assuming they have first exhausted

Administrative Remedies, to bring motions under § 3582(c) without the Warden

or the Director of the Bureau of Prisons having done so first.” Def.’s Mot. at 1.

He then states: “Bartelho has exhausted Administrative Remedies herein and

attached Numbered 1060741-F2.” I find no such document in the motion or in

the various papers Bartelho submitted with the motion. Until the defendant

submits the document he refers to, I will not address the merits of his motion.

      SO ORDERED.

      DATED THIS 4TH DAY OF MAY, 2021

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
